              Case 2:20-cr-00019-JAM Document 43 Filed 05/12/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:20-CR-00019-JAM
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                          FINDINGS AND ORDER
14   JESUS IVAN RENDON-GUTIERREZ,                       DATE: April 14, 2020
                                                        TIME: 9:15 a.m.
15                               Defendant.             COURT: Hon. John A. Mendez
16
            This case was set for a change of plea on April 14, 2020, and moved to June 16, 2020, on the
17
     Court’s own motion, citing General Orders 611 and 612. ECF No. 41. To the extent it is needed, this
18
     stipulation supplements the basis for exclusion of time and requests the Court to exclude time under
19
     Local Code T4 as well, for the reasons set forth below.
20
            On April 17, 2020, this Court issued General Order 617, which suspends all jury trials in the
21
     Eastern District of California scheduled to commence before June 15, 2020, and allows district judges to
22
     continue all criminal matters to a date after June 1. This and previous General Orders were entered to
23
     address public health concerns related to COVID-19.
24
            Although the General Orders address the district-wide health concern, the Supreme Court has
25
     emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive
26
     openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.
27
     Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no
28

      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00019-JAM Document 43 Filed 05/12/20 Page 2 of 4


 1 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 2 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 3 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 4 or in writing”).

 5           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 6 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 7 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

 8 the ends of justice served by taking such action outweigh the best interest of the public and the

 9 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

10 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

11 ends of justice served by the granting of such continuance outweigh the best interests of the public and

12 the defendant in a speedy trial.” Id.

13           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

14 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

15 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

16 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

17 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

18 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

19 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

20 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

21 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

22           In light of the societal context created by the foregoing, this Court should consider the following

23 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

24 justice exception, § 3161(h)(7) (Local Code T4). 1 The parties note that the Court has already

25 designated a new date for the change of plea hearing. United States v. Lewis, 611 F.3d 1172, 1176 (9th

26 Cir. 2010) (noting any pretrial continuance must be “specifically limited in time”).

27
             1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
       PERIODS UNDER SPEEDY TRIAL ACT
                Case 2:20-cr-00019-JAM Document 43 Filed 05/12/20 Page 3 of 4


 1                                              STIPULATION
 2         Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 3 through defendant’s counsel of record, hereby stipulate as follows:

 4         1.      By previous order, this matter was set for status on April 14, 2020, and then continued to

 5 June 16, 2020, at 9:15 a.m., on the Court’s own motion.

 6         2.      By this stipulation, the defendant now moves to exclude time between April 14, 2020,

 7 and June 16, 2020, under Local Code T4, in addition to the exclusion of time applicable under General

 8 Orders 611, 612, and 617.

 9         3.      The parties agree and stipulate, and request that the Court find the following:

10                 a)     The government has represented that the discovery associated with this case

11         includes law enforcement reports, photographs, as well as audio and video recordings. All of

12         this discovery has been either produced directly to counsel or made available for inspection and

13         copying.

14                 b)     Counsel for defendant desires additional time to consult with her client, review

15         discovery, investigate evidence and potential avenues for case resolution.

16                 c)     Counsel for defendant believes that failure to grant the above-requested

17         continuance would deny her the reasonable time necessary for effective preparation, taking into

18         account the exercise of due diligence.

19                 d)     The government does not object to the continuance.

20                 e)     Based on the above-stated findings, the ends of justice served by continuing the

21         case as requested outweigh the interest of the public and the defendant in a trial within the

22         original date prescribed by the Speedy Trial Act.

23                 f)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

24         et seq., within which trial must commence, the time period of April 14, 2020 to June 16, 2020,

25         inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

26         because it results from a continuance granted by the Court at defendant’s request on the basis of

27         the Court’s finding that the ends of justice served by taking such action outweigh the best interest

28         of the public and the defendant in a speedy trial.

      STIPULATION REGARDING EXCLUDABLE TIME              3
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00019-JAM Document 43 Filed 05/12/20 Page 4 of 4


 1          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5   Dated: May 11, 2020                                      MCGREGOR W. SCOTT
                                                              United States Attorney
 6
                                                              /s/ JAMES R. CONOLLY
 7                                                            JAMES R. CONOLLY
                                                              Assistant United States Attorney
 8
     Dated: May 11, 2020                                      /s/ HANNAH R. LABAREE
 9                                                            HANNAH R. LABAREE
                                                              Assistant Federal Defender
10                                                            Counsel for Defendant
                                                              JESUS IVAN RENDON-GUTIERREZ
11

12
                                            FINDINGS AND ORDER
13

14
            IT IS SO FOUND AND ORDERED this 11th day of May, 2020.
15

16

17                                                          /s/ John A. Mendez
                                                       THE HONORABLE JOHN A. MENDEZ
18                                                     UNITED STATES DISTRICT COURT JUDGE
19

20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
      PERIODS UNDER SPEEDY TRIAL ACT
